OPINION INFORMATION TO PUBLISHERS

                               FROM

                         COURT OF APPEALS
                      SECOND DISTRICT OF TEXAS
                           FORT WORTH


CASE DOCKET NUMBER:                02s17s00400sCV

NAME OF CASE:                      DENTON CENTRAL APPRAISAL
                                   DISTRICT

                                   V.

                                   RICHARD SCOTT GLADDEN

DATE OPINION FILED:                JULY 5, 2018

DATE REHEARING FILED:



TRIAL COURT:                       393RD DISTRICT COURT

TRIAL COURT JUDGE:                 HON. DOUGLAS M. ROBISON

COUNTY:                            DENTON



ATTORNEY FOR APPELLANT:            A. DYLAN WOOD
                                   PERDUE, BRANDON, FIELDER,
                                   COLLINS & MOTT, L.L.P.
                                   AUSTIN, TX

ATTORNEY FOR APPELLEE:             RICHARD GLADDEN
                                   LAW OFFICE OF RICHARD
                                   GLADDEN
                                   DENTON, TX